Case 7:20-cv-00658-JPJ-PMS Document 7 Filed 04/15/21 Page 1 of 2 Pageid#: 60




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

 COREY-JOHN SLOAN,                               )
                                                 )
                   Petitioner,                   )     Case No. 7:20CV00658
                                                 )
 v.                                              )             OPINION
                                                 )
 SHERIFF MONDUL,                                 )     By: James P. Jones
                                                 )     United States District Judge
                   Respondent.                   )

      Corey-John Sloan, Pro Se Petitioner.

      The petitioner, Corey-John Sloan, proceeding pro se, filed this action while

he was incarcerated at the Danville City Jail as a Petition for a Writ of Habeas Corpus

under 28 U.S.C. § 2241. Sloan’s petition did not include a comprehensible statement

of facts or a clear statement of what specific court judgment or detainer he wished

to challenge in his petition. Accordingly, the court directed him to submit one or

more amended petitions to clarify his concerns and the facts he offered in support of

any habeas corpus claims. Sloan submitted two nearly identical Amended Petitions,

docketed as ECF No. 3. Even after reviewing his submissions as amended, I am

unable to determine what court judgment or detainer Sloan wishes to challenge.

Accordingly, I conclude that his § 2241 case must be summarily dismissed.

      A petition under § 2241 is a statutory remedy that a person in custody may

utilize to challenge the execution of a federal criminal sentence, or in limited
Case 7:20-cv-00658-JPJ-PMS Document 7 Filed 04/15/21 Page 2 of 2 Pageid#: 61




circumstances, the constitutionality of his confinement under a state’s detainer.

Sloan, however, does not clarify in his petition as amended any particular state or

federal charge or detainer that he wishes to challenge. He also offers no complete

chronology of facts that would allow me to determine independently what possible

charge or detainer he wishes to challenge in his amended pleadings, or on what

grounds. Accordingly, I will summarily dismiss this action under § 2241 without

prejudice to Sloan’s filing of a new and separate § 2241 petition that makes clear the

judgment or detainer he wishes to challenge and the grounds on which his challenge

is based.

      A separate Final Order will be entered herewith.

                                               DATED: April 15, 2021

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -2-
